DETAILED ACTION
This Office action is in response to the amendment and remarks filed on September 30th, 2021.  Claims 1 and 3-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 3-6, the prior art of record does not disclose an ion generator device, comprising: a housing; a cavity formed within the housing having a front end and a back end; a plurality of openings positioned along the housing; a plurality of ridges positioned adjacent the openings; at least one finger extending from the front end of the housing, at least one electrode positioned within the cavity; and a conductive device engaged to the front end and a receptacle within the back end for allowing one or more modular ion generator devices to be selectively secured to each other.  The closest prior arts of record are US 2008/0130190 (Shimada) and US 2017/0274113 (Takasahara et al.).
Shimada discloses an ion generator device, comprising: a housing (multiple figures, element 40); a cavity formed within the housing having a front end and a back end (unlabeled area within housing); a plurality of openings positioned along the housing (unlabeled openings were sleeves connect to housing 40); at least one electrode positioned within the cavity (multiple figures, element 90); and a conductive device engaged to the front end (multiple figures, element 51) and a receptacle within 
Substantially the same reasons for allowance apply to claims 7-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896